DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	This application is in condition for allowance except for the presence of claims 11 directed to invention non-elected without traverse.  Accordingly, claim 11 been cancelled.
Claim 11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/22/2022.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Please cancel claim 11 (non-elected invention). 

Reasons for Allowance
4.	The following is an examiner’s statement of reasons for allowance:   The primary reason for allowance of claims 1-10 is the inclusion of the limitations of a tension detection device that includes a support member, one end or both ends of which are fixed to the base, and which has an external force measurement section integrally provided at the one end or both ends thereof; a continuous body which is conveyed while wound around an outer circumference of the support member; an external force detection unit which is provided at the external force measurement section of the support member to detect an external force; and a tension detection unit which detects tension of the continuous body based on a detection result from the external force detection unit. It is these limitations found in the claim, as it is claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Katsuhito (JP 2019-081633) disclose a feeding device of a web article capable of feeding the web-like article in a normal direction and a reverse direction while maintaining tension of the web-like article and a tension adjustment part capable of adjusting a tension of the web-like article.  Hideyuki (JP 2012-166367) disclose a printer having a torque adjustment section which has a friction member in contact with the friction surface of the ribbon take-up shaft, a rotation control section provided at a position for holding the friction member on the friction surface, and a pressing section which presses the friction member on the friction surface via the rotation control section. Kitahara (US 10647139) disclose a printer having a ribbon holding and winding shafts; an ink ribbon and a print head; a damper section, provided on a conveyance path of the ink ribbon; a controller to control an operation of the ribbon winding shaft at the start of driving by increasing an input voltage applied to the winding motor; a detection section configured to detect movement of the damper section; and a calculation section to calculate a winding diameter of the ink ribbon on the ribbon winding shaft side using the input voltage when the movement of the damper section is detected and characteristics of the damper section. Seki (US 2019/0240990) disclose a printer having a print head, a platen an ink ribbon to transfer ink to a medium and a paper measurement sensor to detect a width of the print medium, a ribbon measurement sensor to detect a width of the ink ribbon and a processor is to determine whether the width of the ink ribbon detected by the ribbon sensor exceeds a maximum width which is set in accordance with the width of the print medium detected by the paper sensor. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTAL FEGGINS whose telephone number is (571)272-2254. The examiner can normally be reached M-F 930-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTAL FEGGINS/Primary Examiner, Art Unit 2853